
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.33



MASTER PURCHASE, SALE AND SERVICES AGREEMENT


        This MASTER PURCHASE, SALE AND SERVICES AGREEMENT (together with the
Schedules attached hereto from time to time, the "Agreement") is entered into as
of this 31st day of October, 2002 between EME HOMER CITY GENERATION L.P. ("Homer
City"), a Pennsylvania limited partnership, and EDISON MISSION MARKETING &
TRADING, INC. ("EMMT"), a California corporation. Each of Homer City and EMMT
may be referred to herein as a "Party" and together shall be referred to as the
"Parties".

        WHEREAS, Homer City is engaged in the business of owning or leasing and
operating an 1,884 MW coal- fired electric generating facility commonly known as
the Homer City Electric Generating Station located in Indiana County,
Pennsylvania approximately 45 miles northeast of Pittsburgh, Pennsylvania (the
"Facility").

        WHEREAS, EMMT is engaged, among other things, in the business of
marketing, trading, buying and selling Energy (as defined below), fossil fuels,
emissions allowances and other energy-related physical and financial commodities
and products, and derivatives thereof.

        WHEREAS, the Parties may enter into physical or financial transactions
related to the purchase and sale of Energy, fossil fuels, emissions allowances
and other energy-related physical and financial products, and physical and
financial derivatives thereof related to the Facility (the "Products"), and
Homer City desires, under certain circumstances, to use EMMT's services to
facilitate transactions with third parties related to the purchase and sale of
such Products (all transactions described in this paragraph are, collectively,
the "Transactions").

        WHEREAS, the Parties intend that all Transactions shall be based on
Back-to-Back Transactions (as defined below) between EMMT and unrelated third
parties (except for Transactions in which EMMT acts as Homer City disclosed
agent with third parties ("Disclosed Agent Transactions")), and that no
Transactions hereunder shall result from or relate to EMMT's proprietary trading
portfolio.

        WHEREAS, the Parties entered into an Energy Sales Agreement dated as of
March 18, 1999, and a NOx Allowance Sales Agreement dated as of March 18, 1999,
each of which shall be superseded in its entirety by this Agreement as of the
date hereof; provided that, such contracts shall survive in respect of
transactions between the Parties that were effected prior to the execution and
delivery of this Agreement.

        WHEREAS, the Parties have entered into or expect to enter into a Power
Purchase and Sale Agreement (the "PPSA") and an Emissions Trading Agreement (the
"ETA") on or about the date hereof. Transactions under those agreements shall be
identified as being under such agreements, and not under this Agreement.

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties covenant and agree as follows:


ARTICLE I
SCOPE OF AGREEMENT


        1.1.    Scope of Agreement.    Each Transaction shall be effectuated and
evidenced in accordance with this Agreement and the Schedules hereto, which
Schedules shall constitute a part of this Agreement. The Parties are relying
upon the fact that all Transactions, together with this Agreement and the
Schedules hereto, shall constitute a single integrated agreement. This
Agreement, including the Schedules hereto, shall govern all Transactions between
the Parties for the term of this Agreement

1

--------------------------------------------------------------------------------

unless, in the case of any Transaction, the Parties shall expressly state
otherwise. The Parties' rights and obligations with respect to any Product will
be further described in the Schedule for such Product, as such Schedules may be
entered into between the Parties from time to time. Schedules may be added,
deleted or amended from time to time as agreed by the Parties in writing. In
case of any conflict between this Agreement and any Schedule, the Schedule shall
govern; provided, that the Schedules shall be subject to Section 2.3 of this
Agreement.

        1.2.    Transaction Procedures.    

        (a)  The transaction price ("Transaction Price"), quantity ("Transaction
Quantity") and delivery point ("Delivery Point") of each Product purchased or
sold by EMMT and Homer City under this Agreement shall be the price established
in a Back-to-Back Transaction between EMMT and an unrelated third party (unless
such purchase or sale is a Disclosed Agent Transaction).

        (b)  Each Transaction hereunder shall be designated by EMMT as a "hedge
transaction" in EMMT's Energy Trading System or other applicable software at or
before the execution of its corresponding Back-to-Back Transaction (except for
Disclosed Agent Transactions, which shall be designated at the time of such
Transaction), and shall be subsequently evidenced by a written notice (a
"Transaction Notice") from EMMT that includes reasonable detail of such
Transaction, including the Transaction Price, Transaction Quantity, and Delivery
Point. Such notice may be provided (i) in a monthly accounting journal entry; or
(ii) in such other form as agreed by the Parties in writing. Any additional
information to be provided for Transactions for each Product shall be specified
in the Schedule that applies to such Product.

        (c)  The Transactions will be entered into by EMMT and Homer City
according to the guidelines established and amended from time to time (the "Risk
Management Guidelines") by the Americas Operating, Commercial, Risk Management
Committee, which includes senior officers and representatives of both EMMT and
Homer City. EMMT shall be required to use commercially reasonable care in
developing and executing Transactions so as to comply with the Risk Management
Guidelines. EMMT shall advise Homer City on marketing, fuel procurement and
other business strategies from time to time.

        1.3.    Term.    

        (a)  This Agreement shall commence on the date hereof (the "Effective
Date") and shall remain in effect until terminated by either Party upon thirty
(30) days prior written notice, or as the Parties mutually agree in writing;
provided, however, that this Agreement shall remain in effect with respect to
any Transaction(s) entered into prior to the effective date of the termination
until both Parties have fulfilled their obligations with respect to such
Transaction(s).

        (b)  In the event either Party shall (i) make an assignment or any
general arrangement for the benefit of creditors, (ii) default in the payment of
any obligation to the other Party, (iii) file a petition or otherwise commence,
authorize, or acquiesce in the commencement of a proceeding or cause under any
bankruptcy or similar law for the protection of creditors or have such petition
filed or proceeding commenced against it, (iv) otherwise become bankrupt or
insolvent (however evidenced), or (v) be unable to pay its debts as they fall
due (collectively, "Bankruptcy Proceedings"), then the other Party shall have
the right to either withhold and/or suspend deliveries or payment, or terminate
this Agreement without prior notice, in addition to any and all other remedies
available hereunder. Either Party may immediately suspend deliveries to the
other Party in the event such other Party has not paid any amount due to the
suspending Party hereunder on or before the fifth Business Day following the
date such payment is due.

        (c)  This Agreement shall terminate without penalty to either Party at
such time as EMMT ceases to be an Affiliate of Homer City or upon the exercise
of remedies following the occurrence of a Lease Event of Default; provided, that
no Transaction under this Agreement shall be terminated upon the

2

--------------------------------------------------------------------------------


exercise of remedies to the extent (but only to the extent) that EMMT has, in
reliance on this Agreement and prior to the Owner Participant giving notice to
Homer City of the occurrence of a Lease Event of Default (which notice shall not
be given prior to the occurrence of a Lease Event of Default or continue to be
effective following the cure by Homer City of such Lease Event of Default),
entered into a Transaction with an unrelated third party pursuant to which EMMT
has agreed to sell to, or acquire from, such third party the Product which EMMT
had contracted to acquire from, or sell to, Homer City pursuant to this
Agreement (or which EMMT, promptly after entering into such Transaction with
such unrelated third party, contracts to acquire from, or sell to, Homer City
pursuant to this Agreement).


ARTICLE II
OBLIGATIONS OF THE PARTIES; TITLE


        2.1.    Title: Risk of Loss.    As between the Parties, the seller of
such Product ("Seller") shall be deemed to be in exclusive control (and
responsible for any damages or injury caused thereby) of any Product prior to
the Delivery Point of the Product and the purchaser of such Product ("Buyer")
shall be deemed to be in exclusive control (and responsible for any damages or
injury caused thereby) of the Product at and from the Delivery Point of the
Product, except for Disclosed Agent Transactions (in which case Homer City shall
have such control and responsibility with respect to such Product as the
contract entered into by Homer City or EMMT on Homer City's behalf may specify).
Each Party warrants that it will deliver Products sold by it hereunder to the
other Party, free and clear of all liens, claims, and encumbrances arising prior
to delivery to the Delivery Point. Title to and risk of loss related to the
Product shall transfer from the Seller to the Buyer at the Delivery Point.

        2.2.    Indemnity.    Homer City and EMMT shall indemnify, defend and
hold each other harmless from any Claims (as defined herein) arising from any
act or incident occurring when title to the Product is vested in the
indemnifying Party; provided that, Homer City shall not be obligated to
indemnify, defend and hold EMMT harmless from any claims arising from any
negligent act or omission of EMMT that takes place when title to a Product is
vested in Homer City but such Product is under the control of EMMT pursuant to a
Disclosed Agent Transactions.

        2.3.    Rights of EMMT Subject to Certain Other Agreements.    

        (a)  Any provision in this Agreement which, on its face, would create a
default for Homer City under the Homer City Financing Documents, shall be void
ab initio, provided that the remaining terms and conditions of this Agreement
shall remain in full force and effect. No Transaction shall be consummated
hereunder unless such Transaction would be permitted pursuant to the Homer City
Financing Documents.

        (b)  Prior to the date which is six (6) years and one (1) day after the
later of (i) the termination of the last of the Facility Leases in accordance
with its terms and (ii) the payment in full of all outstanding Rent (including
without limitation, Basic Lease Rent, Renewal Rent, Supplemental Rent and
Termination Value), EMMT will not (and will not permit any of its Subsidiaries
to) voluntarily (x) commence against, or join with any other Person in
commencing against, Homer City or any of its limited partners or general
partners any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States, any
state of the United States or the District of Columbia (collectively,
"Insolvency Proceedings"), (y) cause Homer City or any of its limited partners
or general partners to commence any Insolvency Proceedings with respect to Homer
City or any of its limited partners or general partners nor (z) consent to, or
facilitate, assist, encourage, support or take any other action in furtherance
of or for the purpose of effecting, any of the foregoing;

        (c)  EMMT shall not enter into Transactions with Homer City on a forward
(i.e., more than day-ahead) basis obligating Homer City to pay liquidated
damages in respect of a failure by any of the

3

--------------------------------------------------------------------------------


three Homer City generating units to deliver Energy during the period for which
such units are committed unless the liquidated damages payable by Homer City, in
combination with any damages payable under the Power Purchase and Sale
Agreement, total in the aggregate less than $200 million; and

        (d)  In the event of any dissolution, winding up, liquidation,
arrangement, reorganization, adjustment, protection, relief or composition of
Homer City or its debts, whether voluntary or involuntary, in any bankruptcy,
insolvency, arrangement, reorganization, receivership, relief or other similar
case or proceeding under any federal or state bankruptcy or similar law or upon
an assignment for the benefit of creditors or any other marshaling of the assets
and liabilities of Homer City or otherwise, the Owner Lessors and each other
Lease Financing Party shall be entitled to receive indefeasible payment in full
of the Rent (including without limitation, Basic Rent, Termination Value and
Supplemental Rent) and all other amounts under any of the Operative Documents,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, including without limitation all fees,
expenses, indemnities, expense reimbursement obligations and all other
obligations and liabilities of Homer City under the Operative Documents (such
obligations being, collectively, the "Senior Debt") before EMMT is entitled to
receive (by way of payment, offset or otherwise) all or any portion of any
indebtedness and other liabilities (including without limitation any claims for
liquidated damages or breach of contract) of Homer City now or hereafter owing
to EMMT (collectively, the "Subordinated Debt") and any payment or distribution
of any kind (whether in cash, property or securities) that otherwise would be
payable or deliverable upon or with respect to such Subordinated Debt in any
such case, proceeding, assignment, marshaling or otherwise (including any
payment that may be payable by reason of any other indebtedness of Homer City
being subordinated to payment of the Subordinated Debt) shall be paid or
delivered directly to the Collateral Agent (for deposit into the Revenue
Accounts under each Participation Agreement (in each case, in an amount equal to
such Owner Lessor's Percentage thereof)) for application (in the case of cash)
to, or as collateral (in the case of non-cash property or securities) for, the
payment or prepayment of the applicable Senior Debt until such Senior Debt shall
have been indefeasibly paid in full in cash.


ARTICLE III
PRICING AND PAYMENT


        3.1.    Billing and Payment.    

        (a)  For each calendar month during the term of this Agreement, EMMT
shall render to Homer City (by regular mail, facsimile, e-mail or other
acceptable means pursuant to Article 14.3), on or before the fifth (5th) day of
the following calendar month, a statement setting forth (i) the purchases and
sales of each Product during the preceding month, and (ii) the amounts owed, if
any, by each Party to the other, including the net amount due by either Party.
On or before thirty (30) days after EMMT has sent such statement to Homer City,
or if such day is not a Business Day, the immediately following Business Day,
the Party owing a net payment shall render, by wire transfer or other method as
agreed upon by the Parties, the total amount to be paid by such Party to the
other Party. Each Party shall use its best efforts to coordinate payments with
the other Party as needed to meet the other Party's payment obligations to third
parties.

        (b)  Notwithstanding any provision in Section 3.1(a), in no event shall
EMMT owe a payment to Homer City with respect to a Transaction which EMMT uses
as the basis for a Back-to-Back Transaction until payment has been received from
the third party associated with such Back-to-Back Transaction, provided that
EMMT has used commercially reasonable efforts to obtain payment from such third
party, and further provided that such third party had, at the time of the
Back-to-Back Transaction, an investment grade credit rating and otherwise the
Back-to-Back Transaction with the third party was pursuant to Risk Management
Guidelines.

4

--------------------------------------------------------------------------------


        3.2.    Off Set.    All outstanding Transactions under this Agreement
and the obligations to make payment in connection therewith or under any other
agreement between the Parties may be offset against each other, netted, set-off
or recouped therefrom.

        3.3    Audit.    Each Party (and its representative(s)) has the right,
at its sole expense and during normal working hours, to examine the records of
the other Party to the extent reasonably necessary to verify the accuracy of any
statement, charge or computation made pursuant to this Agreement. If requested,
a Party shall provide to the other Party statements evidencing the quantities of
Products delivered hereunder. If any such examination reveals any inaccuracy in
any statement, the necessary adjustments in such statement and the payments
thereof will be promptly made and shall bear interest calculated at the Interest
Rate from the date the overpayment or underpayment was made until paid;
provided, however, that no adjustment for any statement or payment will be made
unless objection to the accuracy thereof was made prior to the lapse of one
(1) year from the rendition thereof; and provided further that this Section 3.3
will survive any termination of the Agreement for a period of one (1) year from
the date of such termination for the purpose of such statement and payment
objections.


ARTICLE IV
EVENTS OF DEFAULT


        4.1.    Events of Default.    If either Party shall fail to observe or
perform any material term, covenant or condition of this Agreement (except for
Bankruptcy Proceedings which are governed by Section 1.3(b) hereof) and such
failure shall remain uncured for a period of ten (10) days after receipt of
written notice thereof by the other Party (each such failure shall constitute an
"Event of Default"), then, upon the occurrence of any such Event of Default, the
non-defaulting Party may, in addition to the other rights and remedies provided
for in this Agreement, immediately terminate this Agreement by giving the
defaulting Party written notice of such termination, and upon the giving of such
notice, all rights of the defaulting Party and all obligations of the
non-defaulting Party under this Agreement shall cease, except to the extent
otherwise provided in Section 4.2 or Section 5.1. The defaulting Party shall pay
upon demand all costs, expenses, losses, expenditures and damages (including,
without limitation, reasonable attorneys' fees) incurred by or on behalf of the
non-defaulting Party in connection with any Event of Default, together with
interest thereon at the Interest Rate from the date of the Event of Default.

        4.2.    Survival.    The termination of this Agreement pursuant to
Section 4.1 shall in no event relieve either Party of its liability and
obligations hereunder that accrued prior to such termination, all of which shall
survive any such termination.

        4.3.    Remedies Cumulative Waivers.    

        (a)  If an Event of Default shall have occurred and be continuing, the
non-defaulting Party shall have, in addition to the rights and remedies provided
for in Section 4, all rights and remedies available at law, in equity or
otherwise.

        (b)  No failure to exercise and no delay in exercising, on the part of
the non- defaulting Party, any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege under this Agreement preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges provided
in this Agreement, including with particularity Section 4.1, are cumulative and
not exclusive of any rights, remedies, powers, and privileges provided by law.

        4.4.    Right to Cure.    The non-defaulting Party, without waiving or
releasing any obligation or Event of Default, may (but shall be under no
obligation to) remedy any Event of Default for the account of and at the sole
cost and expense of the defaulting Party. All reasonable out-of-pocket costs

5

--------------------------------------------------------------------------------


and expenses so incurred (including, without limitation, reasonable attorneys'
fees), together with interest thereon at the Interest Rate from the date on
which such sums or expenses are paid by the non-defaulting Party, shall be paid
by the defaulting Party to the non-defaulting Party on demand.


ARTICLE V
INDEMNITY


        5 .1.    Indemnification.    Each Party shall indemnify, hold harmless
and defend the other Party, its officers, directors, employees, assignees,
affiliates (other than the indemnifying Party), successors and assigns (each an
"Indemnified Person") from and against any and all claims (including without
limitation third party claims for personal injury or real or personal property
damage), losses, damages, demands, liabilities, fines, penalties, charges,
administrative and judicial proceedings (including informal proceedings) and
orders, judgments, remedial action, requirements, enforcement actions of any
kind, and all reasonable and documented costs and expenses incurred in
connection therewith (including but not limited to reasonable and documented
attorneys' and/or paralegals' fees and expenses) (collectively, "Claims"),
arising in whole or in part, out of default in the performance of, or the
negligent performance of, any obligations of such Party under this Agreement;
provided, however, such Party shall not be required to indemnify any Indemnified
Person under this Section 5.1 for any Claim to the extent resulting from the
misconduct or gross negligence of such Indemnified Person. It is expressly
understood and agreed that the indemnity provided for herein shall survive the
expiration or termination of and shall be separate and independent from any
remedy under this Agreement.

        5.2.    Duty to Mitigate.    Each Party agrees that it has a duty to
mitigate damages and covenants that it will use commercially reasonable efforts
to minimize any damages it may incur as a result of the other Party's
performance of non-performance of this Agreement.


ARTICLE VI
DEFINITIONS


        "AAA" shall have the meaning set forth in Section 7.3.

        "Affiliate" shall have the meaning set forth in the Participation
Agreements.

        "Ancillary Services" means regulation, spinning reserve, voltage support
and black start services supporting transmission of Energy from generation
resources to loads while maintaining reliable operation of the transmission
grid.

        "Authorized Representative" shall mean a person designated by a Party
with the authority to agree to Transactions on behalf of such Party. The
following persons are designated as the initial Authorized Representatives:
(1) for EMMT, Paul Jacob, Robert McGaughey, and Paul Weiss; and (2) for Homer
City, Georgia Nelson, Fred McCluskey, Guy Gorney, Mark Mikulka, Doug McFarlane,
Paul Gracey, John Finneran, and Maria Rigatti. Each Party may change its
Authorized Representatives pursuant to the notice provisions hereof.

        "Back-to-Back Transactions" shall mean transactions with unrelated third
parties that are not Disclosed Agent Transactions pursuant to which a Product is
either (a) purchased by EMMT (for resale to Homer City), or (b) sold by EMMT
(with the intent to acquire the Product sold from Homer City), and any other
transactions with unrelated third parties which are designated pursuant to
Section 1.2 as "hedge transactions".

        "Bankruptcy Proceedings" shall have the meaning set forth in
Section 1.3.

        "Basic Lease Rent" shall have the meaning set forth in the Participation
Agreements.

6

--------------------------------------------------------------------------------


        "Business Day" shall be any day on which Federal Reserve banks are open
for regular commercial business in New York, New York.

        "Buyer" shall have the meaning set forth in Section 2.1.

        "Capacity" means the right, but not the obligation, to schedule and take
Merchantable Energy.

        "Claims" shall have the meaning set forth in Section 5.1.

        "Collateral Agent" shall have the meaning set forth in the Participation
Agreements.

        "Delivery Point" shall have the meaning set forth in Section 1.2(a).

        "Disclosed Agent Transaction" shall have the meaning set forth in the
fourth recital of this Agreement.

        "Dispute" shall have the meaning set forth in Section 7.3.

        "Effective Date" shall have the meaning set forth in Section 1.3(a).

        "Energy" means Merchantable Energy, Capacity, and/or Ancillary Services.

        "Event of Default" shall have the meaning set forth in Section 4.1.

        "Facility" shall have the meaning set forth in the preamble to this
Agreement.

        "Facility Leases" shall have the meaning set forth in the Participation
Agreements.

        "Force Majeure" means an event or circumstance which prevents one Party
from performing its obligations under one or more Transactions, which event or
circumstance was not anticipated as of the date the Transaction was agreed to,
which is not within the reasonable control of, or the result of the negligence
of, the Party claiming the Force Majeure, and which, by the exercise of due
diligence, the Party claiming the Force Majeure is unable to overcome or avoid
or cause to be avoided. Force Majeure shall not be based on (i) the loss of
Buyer's markets; (ii) Buyer's inability economically to use or resell the
Product purchased hereunder; (iii) the loss or failure of Seller's supply; or
(iv) Seller's ability to sell the Product at a price greater than the
Transaction Price. Neither Party may raise a claim of Force Majeure based in
whole or in part on curtailment by a transmission provider unless (i) such Party
has contracted for firm transmission with a transmission provider for the
Product to be delivered to or received at the Delivery Point and (ii) such
curtailment is due to "force majeure" or "uncontrollable force" or a similar
term as defined under the transmission provider's tariff; provided, however,
that existence of the foregoing factors shall not be sufficient to conclusively
or presumptively prove the existence of a Force Majeure absent a showing of
other facts and circumstances which in the aggregate with such factors establish
that a Force Majeure as defined in the first sentence hereof has occurred.

        "Homer City Financing Documents" means (i) the Participation Agreement
(PA1), dated as of December 7, 2001, between Homer City, Homer City OL1 LLC,
Wells Fargo National Bank Northwest, National Association, General Electric
Capital Corporation, Homer City Funding LLC, The Bank of New York (as Security
Agent) and The Bank of New York (as Bondholder Trustee); (ii) the Participation
Agreement (PA2), dated as of December 7, 2001, between Homer City, Homer City
OL2 LLC, Wells Fargo National Bank Northwest, National Association, General
Electric Capital Corporation, Homer City Funding LLC, The Bank of New York (as
Security Agent) and The Bank of New York (as Bondholder Trustee); (iii) the
Participation Agreement (PA3), dated as of December 7, 2001, between Homer City,
Homer City OL3 LLC, Wells Fargo National Bank Northwest, National Association,
General Electric Capital Corporation, Homer City Funding LLC, The Bank of New
York (as Security Agent) and The Bank of New York (as Bondholder Trustee);
(iv) the Participation Agreement (PA4), dated as of December 7, 2001, between
Homer City, Homer City OL4 LLC, Wells Fargo National Bank Northwest, National
Association, General Electric Capital Corporation, Homer

7

--------------------------------------------------------------------------------


City Funding LLC, The Bank of New York (as Security Agent) and The Bank of New
York (as Bondholder Trustee); (v) the Participation Agreement (PA5), dated as of
December 7, 2001, between Homer City, Homer City OL5 LLC, Wells Fargo National
Bank Northwest, National Association, General Electric Capital Corporation,
Homer City Funding LLC, The Bank of New York (as Security Agent) and The Bank of
New York (as Bondholder Trustee); (vi) the Participation Agreement (PA6), dated
as of December 7, 2001, between Homer City, Homer City OL6 LLC, Wells Fargo
National Bank Northwest, National Association, General Electric Capital
Corporation, Homer City Funding LLC, The Bank of New York (as Security Agent)
and The Bank of New York (as Bondholder Trustee); (vii) the Participation
Agreement (PA7), dated as of December 7, 2001, between Homer City, Homer City
OL7 LLC, Wells Fargo National Bank Northwest, National Association, General
Electric Capital Corporation, Homer City Funding LLC, The Bank of New York (as
Security Agent) and The Bank of New York (as Bondholder Trustee); (viii) the
Participation Agreement (PA8), dated as of December 7, 2001, between Homer City,
Homer City OL8 LLC, Wells Fargo National Bank Northwest, National Association,
General Electric Capital Corporation, Homer City Funding LLC, The Bank of New
York (as Security Agent) and The Bank of New York (as Bondholder Trustee); and
(ix) the Letter Agreement dated as of December 7, 2001, between EMMT and The
Bank of New York (as Security Agent).

        "Indemnified Person" shall have the meaning set forth in Section 5.

        "Insolvency Proceedings" shall have the meaning set forth in
Section 2.3(b).

        "Interest Rate" means, for any date, the lesser of (i) two percent over
the per annum rate of interest equal to the prime lending rate as may from time
to time be published in the Wall Street Journal under "Money Rates" and (ii) the
maximum lawful interest rate permitted by applicable law.

        "Lease Event of Default" shall have the meaning set forth in the
Participation Agreements.

        "Lease Financing Party" shall mean each Owner Lessor and each Owner
Participant.

        "Merchantable Energy" means electric energy of the character commonly
known as three-phase, sixty-hertz electric energy that is delivered at the
nominal voltage of the delivery point.

        "Operative Documents" shall have the meaning set forth in the
Participation Agreements.

        "Owner Lessor" shall have the meaning set forth in the Participation
Agreements.

        "Owner Lessor's Percentage" shall have the meaning set forth in the
Participation Agreements.

        "Owner Participant" shall have the meaning set forth in the
Participation Agreements.

        "Participation Agreement" shall mean each of the Participation
Agreements described in the definition of Homer City Financing Documents in this
Agreement, and "Participation Agreements" shall mean all of such Participation
Agreements.

        "Power Purchase and Sale Agreement" shall have the meaning set forth in
the Sixth Recital of this Agreement.

        "Product(s)" shall have the meaning set forth in the Third Recital to
this Agreement.

        "Renewal Rent" shall have the meaning set forth in the Participation
Agreements.

        "Rent" shall have the meaning set forth in the Participation Agreements.

        "Revenue Account" shall have the meaning set forth in the Participation
Agreements.

        "Risk Management Guidelines" shall have the meaning set forth in
Section 1.2.

        "Seller" shall have the meaning set forth in Section 2.1.

8

--------------------------------------------------------------------------------


        "Senior Debt" shall have the meaning set forth in Section 2.3(d).

        "Subordinated Debt" shall have the meaning set forth in Section 2.3(d).

        "Supplemental Lease Rent" shall have the meaning set forth in the
Participation Agreements.

        "Termination Value" shall have the meaning set forth in the
Participation Agreements.

        "Transaction" shall have the meaning set forth in the Third Recital to
this Agreement.

        "Transaction Notice" shall have the meaning set forth in Section 1.2(a).

        "Transaction Price" shall have the meaning set forth in Section 1.2(a).

        "Transaction Quantity" shall have the meaning set forth in
Section 1.2(a).


ARTICLE VII
MISCELLANEOUS


        7.1    Notices.    All notices, requests, statements, payments, and
other communications required or permitted by the terms hereof to be given to
any person shall be made as specified in Annex I. Notices required to be in
writing shall be delivered by letter, facsimile, or other documentary form.
Notice by facsimile or hand delivery shall be deemed to have been received by
the close of the Business Day on which it was transmitted or hand delivered
(unless transmitted or hand delivered after close of business in which case it
shall be deemed received at the close of the next Business Day). Notice by
overnight mail or courier shall be deemed to have been received two (2) Business
Days after it was sent. A Party may change its addresses by providing written
notice of same in accordance herewith.

        7.2.    Successors and Assigns.    Except for the collateral assignment
of this Agreement to the Collateral Agent on or before the date hereof, neither
Party shall assign this Agreement or its rights hereunder without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld or delayed. This Agreement shall be binding upon and inure to the
benefit of Homer City, EMMT and their permitted successors and assigns.

        7.3.    Binding Arbitration.    The Parties shall attempt to resolve any
dispute, controversy, difference, or claim arising between them concerning the
interpretation, performance, or enforcement of this Agreement (a "Dispute")
through direct discussion. If, in the sole opinion and discretion of either
Party, such discussion is unsuccessful, such Party shall submit the Dispute to
binding arbitration, and the binding arbitration shall be held in New York, New
York. Unless otherwise agreed by the Parties, the Dispute shall be submitted to
the American Arbitration Association ("AAA") for binding arbitration pursuant to
the commercial arbitration rules of the AAA.

        7.4.    Governing Law.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.

        7.5.    Amendments.    The Parties may from time to time enter into
written amendments, supplements or modifications hereto.

        7.6.    Counterparts.    This Agreement may be executed in any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

        7.7.    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

9

--------------------------------------------------------------------------------


        7.8.    Headings and Table of Contents.    The headings and table of
contents contained in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

        7.9.    Forward Contract.    The Parties acknowledge and agree that all
Transactions constitute "forward contracts" and that the Parties are "forward
contract merchants," as those terms are used in the United States Bankruptcy
Code, and that all Transactions hereunder, together with this Agreement, form a
single, integrated agreement.

        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

EME HOMER CITY GENERATION L.P., a Pennsylvania limited partnership

By: MISSION ENERGY WESTSIDE, INC., as General Partner


By:
/s/  JOHN FINNERAN      

--------------------------------------------------------------------------------

Name: John Finneran
Title: Vice President
 
 

EDISON MISSION MARKETING & TRADING, INC.,
a California corporation


By:
/s/  PAUL JACOB      

--------------------------------------------------------------------------------

Name: Paul Jacob
Title: President
 
 

10

--------------------------------------------------------------------------------




ANNEX I


NOTICES

HOMER CITY:

NOTICES & CORRESPONDENCE

EME Homer City Generation L.P.
c/o Midwest Generation LLC
One Financial Place
440 South LaSalle Street Suite 3500
Chicago, IL 60605
Attn: Georgia R. Nelson
Facsimile No.: (312) 581-6111
E-mail:

BILLING STATEMENTS

EME Homer City Generation, L.P.
c/o Midwest Generation LLC
18101 Von Karman Ave., Suite 1700
Irvine, CA 92612-1046
Attn: Ken Ziegler
Facsimile No.: (949) 757-4743
E-mail:

PAYMENTS

Bank:   The Bank of New York
New York ABA:   021000018 GLA#:   111-565 Account #:   655437 Account:   EME
Homer City Gen, LP Revenue Fund Contact:   Mr. Chris Grell

EMMT:

NOTICES & CORRESPONDENCE

Edison Mission Marketing & Trading, Inc.
160 Federal Street
Boston, MA 02110-1776
(617) 912-6003 (Facsimile)
Attention: General Counsel
E-mail:

BILLING STATEMENTS:

Edison Mission Marketing & Trading, Inc.
160 Federal Street
Boston, MA 02110-1776
(617) 912-5702 (Facsimile)
Attention: Trade Accounting
E-mail:

PAYMENTS:

Bank: Fleet Bank
ABA Routing #011-500-010
Acct No.: 056-225-6897
Account of: Edison Mission Marketing & Trading, Inc. Operating Account

11

--------------------------------------------------------------------------------




SCHEDULE A TO MASTER PURCHASE, SALE AND SERVICES AGREEMENT
(ENERGY PURCHASE AND SALE SCHEDULE)


        This SCHEDULE A TO MASTER PURCHASE, SALE, AND SERVICES AGREEMENT (ENERGY
PURCHASE AND SALE) ("Energy Schedule") is entered into as of this 31st day of
October, 2002 between EME HOMER CITY GENERATION, L.P. ("Homer City"), a
Pennsylvania limited partnership, and EDISON MISSION MARKETING & TRADING, INC.
("EMMT"), a California corporation. Each of Homer City and EMMT may be referred
to herein as a "Party" and together shall be referred to as the "Parties".

        WHEREAS, the Parties entered into a Master Purchase, Sale and Services
Agreement dated as of October 31, 2002 (the "Agreement"), which provided that
Schedules might be added thereto from time to time setting forth the terms and
conditions upon which the Parties would buy and sell Products from one another
and facilitate each other's entering into Transactions with third parties;

        WHEREAS, the Parties desire to add this Energy Schedule to the Agreement
to provide for the purchase and sale of Energy between Homer City to EMMT and
for the facilitation of Disclosed Agent Transactions;

        WHEREAS, all capitalized terms used in this Energy Schedule that are
defined in the Agreement shall have the respective meanings herein given to such
terms in the Agreement;

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties covenant and agree as follows:


ARTICLE 1
SCOPE OF AGREEMENT


        1.1.    Scope of Agreement.    

        (a)  Pursuant to and subject to the terms and conditions set forth
herein, the Parties agree that EMMT will act as Homer City's agent hereunder
with respect to Back to Back and Disclosed Agent Transactions. The terms and
conditions of the Agreement shall apply to Transactions entered into pursuant to
this Energy Schedule, provided that, in case of any conflict between the
Agreement and this Energy Schedule, this Energy Schedule shall govern.

        (b)  EMMT may also enter into financial hedge transactions related to
the Energy output of the Facility from time to time.

        (c)  All Transactions described in subsections (a) through (b) above
(collectively, "Energy Transactions") shall be entered into by EMMT and Homer
City according to the Risk Management Guidelines. EMMT shall be required to use
commercially reasonable care in developing and executing Energy Transactions so
as to comply with the Risk Management Guidelines.

        (d)  The terms and conditions of the Agreement shall apply to Energy
Transactions entered into pursuant to this Energy Schedule, provided that, in
case of any conflict between the Agreement and this Energy Schedule, this Energy
Schedule shall govern (provided that Section 2.3 of the Agreement shall apply to
this Schedule).

        1.2.    Transaction Procedures and Information.    

        (a)  Homer City shall promptly deliver all material information related
to the condition and output of the Facility or as otherwise reasonably requested
by EMMT from time to time, and shall promptly deliver to EMMT copies of any and
all notices or communications sent to and actually received by Homer City from
any security coordinator, reliability region, independent system operator,
regional transmission organizations, governmental authorities (collectively,
"Reliability Organizations"), and other third party notices or communications
actually received by Homer City. Homer City shall also

1

--------------------------------------------------------------------------------


designate EMMT to Reliability Organizations as having any and all authority
necessary to effectuate the Transactions provided for in this Energy Schedule.

        (b)  The transaction price ("Transaction Price"), quantity ("Transaction
Quantity") and delivery point ("Delivery Point") of Energy purchased or sold by
EMMT and Homer City under this Agreement, and the terms and conditions of any
financial transaction entered into under this Agreement, shall be established in
a Back-to-Back Transaction between EMMT and an unrelated third party (except for
Disclosed Agent Transactions). Each Energy Transaction hereunder shall be
designated by EMMT as a "hedge transaction" in EMMT's Energy Trading System or
other applicable software at or before the execution of its corresponding
Back-to-Back Transaction (except for Disclosed Agent Transactions, which shall
be designated at the time of such Transaction), and shall be subsequently
evidenced by a written notice (a "Transaction Notice") from EMMT that includes
reasonable detail of such Transaction, including the Transaction Price,
Transaction Quantity, and Delivery Point. Such notice may be provided (i) in a
monthly accounting journal entry; or (ii) in such other form as agreed by the
Parties in writing.

        1.3.    Term.    This Energy Schedule shall commence on the date hereof
(the "Schedule Effective Date") and shall remain in effect until terminated by
either Party upon thirty (30) days prior written notice, or as the Parties
mutually agree in writing; provided, however, that this Energy Schedule shall
remain in effect with respect to any Transaction(s) entered into prior to the
effective date of the termination until both Parties have fulfilled their
obligations with respect to such Transaction(s).


ARTICLE II
OBLIGATIONS OF THE PARTIES; TITLE


        2.1.    Delivery Point.    The Delivery Point shall be the bus bar at
the Facility generating the Energy for delivery unless the Parties agree
otherwise. With respect to each Transaction (except for Disclosed Agent
Transactions), the selling Party ("Seller") shall sell and deliver, or cause to
be delivered, and the buying Party ("Buyer") shall purchase and receive, or
cause to be received, the Transaction Quantity at the Delivery Point.

        2.2.    Dispatch Procedures.    The Parties shall develop procedures for
coordinating the dispatch of Energy at the Delivery Points pursuant to this
Energy Schedule.

        2.3    Force Majeure.    If Seller or Buyer is rendered unable by an
event of Force Majeure to carry out, in whole or in part, its obligations under
a Transaction and Seller or Buyer, as the case may be, gives notice and full
details of such event of Force Majeure to Buyer as soon as practicable after the
occurrence of the event, then during the pendency of such event of Force Majeure
but for no longer period, the obligations of Seller or Buyer as the case may be
(other than the obligations to make payments then due or becoming due with
respect to performance prior to the event) shall be suspended to the extent
required. The Party claiming Force Majeure shall use commercially reasonable
efforts to remedy the event of Force Majeure with all reasonable dispatch.

        2.4    Failure to Deliver.    

        (a)  In Disclosed Agent Transactions, Homer City shall reimburse EMMT
for any charges, penalties or damages EMMT incurs as a result of Homer City's
failure to deliver or receive the Transaction Quantity to such third parties.

        (b)  In Transactions other than Disclosed Agent Transactions, unless
excused by Force Majeure or Buyer's failure to take delivery of Energy, if
Seller fails to deliver all or part of the Transaction Quantity, Seller shall
pay Buyer for each part of the Transaction Quantity not delivered an amount
equal to (i) in the event Homer City is Seller and EMMT is Buyer, the sum of
(x) two cents ($0.02) for each megawatt hour of Energy the Seller has failed to
deliver and (y) the price at which Buyer, acting in a commercially reasonable
manner, purchases substitute Energy not delivered by Seller (plus any additional
transmission charges, if any, incurred by Buyer to the Delivery Point) (it being
understood

2

--------------------------------------------------------------------------------


that this formulation is based on EMMT passing through to Homer City proceeds
received by EMMT from third parties in Back-to-Back Transactions, less these
damages); or (ii) in the event EMMT is Seller and Homer City is Buyer, the
positive difference, if any, of (x) the cost incurred by Buyer (including any
transmission charges incurred by Buyer to the Delivery Point) to actually obtain
Energy to replace Energy not delivered by Seller, and using reasonable efforts
to obtain such Energy at commercially reasonable prices, minus (y) the amount
Buyer would have paid Seller for such Energy which is replaced by Buyer had such
Energy been delivered by Seller.

        (c)  Payments pursuant to this Section 2.4 shall be due and payable by
Seller according to the payment terms in Section 3.1 of the Agreement.


ARTICLE III
PRICING AND PAYMENT


        3.1    Price and Reimbursement.    

        (a)  For sales by Homer City to EMMT, EMMT shall pay Homer City the
Transaction Price for the Transaction Quantity less the Reimbursements (as
defined herein). For sales by EMMT to Homer City, Homer City shall pay EMMT the
Transaction Price for the Transaction Quantity plus the Reimbursements.

        (b)  With respect to any Transaction Quantity, the term "Reimbursements"
shall mean (i) $0.02/MWh ($0.02/MW-day for Capacity) for each megawatt hour (or
MW-day in the case of Capacity) of the Transaction Quantity; (ii) FERC fees
accrued on such Transaction Quantity; (iii) broker fees incurred with regard to
such Transaction Quantity; (iv) any power pool, independent system operator,
regional transmission operator, or security coordinator charges incurred as a
result of the relevant Transaction; (v) transmission charges incurred with
regard to such Transaction Quantity; and (vi) any other out-of-pocket expenses
incurred by EMMT in effectuating the relevant Transaction. Option premia paid to
third parties and directly related to the Transactions shall be charged to Homer
City as Reimbursements. Option premia received from third parties and directly
related to the Transactions shall be paid to Homer City or credited against
amounts owing from Homer City to EMMT.

        (c)  Homer City shall pay for any generation, dispatch, and/or
settlement management software and consultant services costs reasonably
allocable to the relevant Transactions, provided that the purchase price and/or
cost to Homer City of such software and consultant services shall have been
previously approved by an Authorized Representative of Homer City.

        (d)  The unrealized results of all financial Transactions entered into
pursuant to this Agreement shall not be included in the monthly settlement
between Homer City and EMMT.


ARTICLE IV
DEFINITIONS


        In addition to the defined terms set forth in the Agreement, the
following terms shall have the following meanings for purposes of this Energy
Schedule:

        "Buyer" shall have the meaning set forth in Section 2.1.

        "Delivery Point" shall have the meaning set forth in Section 1.2.

        "Energy Transactions" shall have the meaning set forth in Section 1.1
(c).

        "Reliability Organizations" shall have the meaning set forth in
Section 1.2.

        "Reimbursements" shall have the meaning set forth in Section 3.1.

        "Seller" shall have the meaning set forth in Section 2.1.

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereto have caused this Energy Schedule
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.

EME HOMER CITY GENERATION L.P.,
a Pennsylvania limited partnership

By:  MISSION ENERGY WESTSIDE, INC.,
                as General Partner

By:  /s/  JOHN FINNERAN    
Name:  John Finneran
Title:  Vice President

EDISON MISSION MARKETING & TRADING, INC.,
a California corporation

By:  /s/  PAUL JACOB     
Name:  Paul Jacob
Title:  President

4

--------------------------------------------------------------------------------




SCHEDULE B TO MASTER PURCHASE, SALE AND SERVICES AGREEMENT
(FUEL OIL PURCHASE AND SALE SCHEDULE)


        This SCHEDULE B TO MASTER PURCHASE, SALE, AND SERVICES AGREEMENT (FUEL
OIL PURCHASE AND SALE SCHEDULE) ("Fuel Oil Schedule") is entered into this 31st
day of October, 2002 between EME HOMER CITY GENERATION L.P. ("Homer City"), a
Pennsylvania limited partnership, and EDISON MISSION MARKETING & TRADING, INC.
("EMMT"), a California corporation. Each of Homer City and EMMT may be referred
to herein as a "Party" and together shall be referred to as the "Parties".

        WHEREAS, the Parties entered into a Master Purchase, Sale and Services
Agreement dated as of October 31, 2002 (the "Agreement"), which provided that
Schedules might be added thereto from time to time setting forth the terms and
conditions upon which the Parties would buy and sell Products from one another
and facilitate each other's entering into Transactions with third parties;

        WHEREAS, the Parties desire to add this Fuel Oil Schedule to the
Agreement so that EMMT may hedge the market risk for the supply of Fuel Oil to
Homer City's Facilities ("Fuel Oil Transactions");

        WHEREAS, all capitalized terms used in this Fuel Oil Schedule that are
defined in the Agreement shall have the respective meanings given to such terms
in the Agreement;

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties covenant and agree as follows:


ARTICLE 1
SCOPE OF AGREEMENT


        1.1.    Scope of Agreement.    The terms and conditions of the Agreement
shall apply to Transactions entered into pursuant to this Fuel Oil Schedule,
provided that, in case of any conflict between the Agreement and this Fuel Oil
Schedule, this Fuel Oil Schedule shall govern (provided that Section 2.3 of the
Agreement shall apply to this Schedule).

        1.2.    Transaction Procedures and Information.    Homer City shall
notify EMMT from time to time of Homer City's fuel oil requirements and Homer
City's fuel oil contracts and commitments as they become known to Homer City.
Such notification (each, a "Requirements Notice") shall be effectuated and
evidenced (i) by a written notice executed by Homer City, or (ii) in such other
form as agreed by the Parties in writing. The information to be provided in a
Requirements Notice shall include the type and amount of Fuel Oil required or
contracted for, the Delivery Point, the Transaction Price in the case of Fuel
Oil contracts and commitments, and the desired delivery date of such Fuel Oil.

        1.3.    Term.    This Fuel Oil Schedule shall commence on the date
hereof (the "Schedule Effective Date") and shall remain in effect until
terminated by either Party upon thirty (30) days prior written notice, or as the
Parties mutually agree in writing; provided, however, that this Fuel Oil
Schedule shall remain in effect with respect to any Transaction(s) entered into
prior to the effective date of the termination until both Parties have fulfilled
their obligations with respect to such Transaction(s).


ARTICLE II
OBLIGATIONS OF THE PARTIES


        2.1    Responsibilities of EMMT.    EMMT hereby covenants and agrees
that in the performance of its obligations hereunder it shall use commercially
reasonable care in developing and executing Transactions hereunder so as to
comply with the Risk Management Guidelines.

1

--------------------------------------------------------------------------------

        2.2    Third Party Non-Performance.    If EMMT does not receive payment
from the third party buyer or third party seller by two (2) Business Days prior
to the payment date in the Agreement, EMMT shall make such payment to Homer City
two (2) Business Days after receipt of payment from such third party buyer or
seller (as the case may be).


ARTICLE III
PRICING AND PAYMENT


        3.1    Price and Reimbursement.    

        (a)  For sales by Homer City to EMMT, EMMT shall pay Homer City the
Transaction Price for the Transaction Quantity less the Reimbursements (as
defined herein). For sales by EMMT to Homer City, Homer City shall pay EMMT the
Transaction Price for the Transaction Quantity plus the Reimbursements.

        (b)  With respect to any Transaction Quantity, the term "Reimbursements"
shall mean (i) $0.05 per barrel of the Transaction Quantity (ii) broker fees
incurred with regard to such Transaction Quantity; (iii) any local, state or
federal governmental or other regulatory charges and/or taxes incurred with
respect to such Transaction Quantity; (iv) any other direct out-of-pocket
expenses incurred by EMMT in effectuating the relevant Transaction. Option
premia paid to third parties and directly related to the Transactions shall be
charged to Homer City as Reimbursements. Option premia received from third
parties and directly related to the Transactions shall be paid to Homer City or
credited against amounts owing from Homer City to EMMT.

        (c)  The unrealized results of all financial Transactions entered into
pursuant to this Agreement shall not be included in the monthly settlement
between Homer City and EMMT.


ARTICLE IV
DEFINITIONS


        In addition to the defined terms set forth in the Agreement, the
following terms shall have the following meanings for purposes of this Fuel Oil
Schedule:

        "Buyer" shall have the meaning set forth in Section 2.1. "Fuel Oil"
shall mean any types of heating, fuel or crude oil, or derivatives thereof,
including, but not limited to, No. 2 Heating Oil and No. 6 Fuel Oil.

        "Reimbursements" shall have the meaning set forth in Section 3.1.

        "Schedule Effective Date" shall have the meaning set forth in
Section 1.3.

        "Seller" shall have the meaning set forth in Section 2.1.

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereto have caused this Fuel Oil
Schedule to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

EME HOMER CITY GENERATION L.P.,
a Pennsylvania limited partnership

By: MISSION ENERGY WESTSIDE, INC.,
            as General Partner

By: /s/ John Finneran
Name: John Finneran
Title: Vice President

EDISON MISSION MARKETING & TRADING, INC.,
a California corporation

By: /s/ Paul Jacob
Name: Paul Jacob
Title: President

3

--------------------------------------------------------------------------------




SCHEDULE C TO MASTER PURCHASE, SALE AND SERVICES AGREEMENT
(EMISSION ALLOWANCE PURCHASE AND SALE SCHEDULE)


        This SCHEDULE C TO MASTER PURCHASE, SALE AND SERVICES AGREEMENT
(EMISSION ALLOWANCE PURCHASE AND SALE SCHEDULE) ("Emission Allowance Schedule")
is entered into this 31st day of October, 2002 between EME HOMER CITY GENERATION
L.P. ("Homer City"), a Pennsylvania limited partnership, and EDISON MISSION
MARKETING & TRADING, INC. ("EMMT"), a California corporation. Each of Homer City
and EMMT may be referred to herein as a "Party" and together referred to as the
"Parties").

        WHEREAS, the Parties entered into a Master Purchase, Sale and Services
Agreement dated as of October 31, 2002 (the "Agreement"), which provided that
Schedules might be added thereto from time to time setting forth the terms and
conditions upon which the Parties would buy and sell Products from one another
and facilitate each other's entering into Transactions with third parties;

        WHEREAS, the Parties desire to add this Emission Allowance Schedule to
the Agreement to provide for the purchase and sale of physical and financial
Emission Allowances by EMMT on behalf of Homer City;

        WHEREAS, for administrative convenience EMMT may from time to time hold
legal title to Emissions Allowances for the benefit of Homer City in the Homer
City Hedge Portolio, and the Parties acknowledge that so long as Emissions
Allowances are held by EMMT in the Homer City Hedge Portfolio, Homer City
retains all economic benefit of such Emissions Allowances until legal title
therein is transferred back to Homer City or until legal title and/or beneficial
interest therein is transferred pursuant to this Agreement or the Master
Emissions Allowance Purchase and Sale Agreement dated as of October 31, 2002
between the Parties; and

        WHEREAS, all capitalized terms used in this Emission Allowance Schedule
that are defined in the Agreement shall have the respective meanings given to
such terms in the Agreement;

        NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties covenant and agree as follows:


ARTICLE I
SCOPE OF AGREEMENT


        1.1    Scope of Agreement.    

        (a)  This Emission Allowance Schedule shall govern the Parties' rights
and obligations with respect to the Parties' purchase and sale of the economic
benefit of emission allowances, including but not limited to, Allowances for
nitrogen oxide ("NOx") and sulfur dioxide ("SO2"), (collectively, the "Emission
Allowances"). The terms and conditions of the Agreement shall apply to
Transactions entered into pursuant to this Emission Allowance Schedule, provided
that, in case of any conflict between the Agreement and this Emission Allowance
Schedule, this Emission Allowance Schedule shall govern.

        (b)  EMMT may also enter into financial hedge transactions related to
the emissions from the Facilities from time to time.

        (c)  All Transactions described in subsections (a) and (b) above
(collectively, "Emission Allowance Transactions") shall be entered into by EMMT
and Homer City according to the Risk Management Guidelines. EMMT shall be
required to use commercially reasonable care in developing and executing
Emission Allowance Transactions so as to comply with the Risk Management
Guidelines.

        (d)  The terms and conditions of the Agreement shall apply to Emission
Allowance Transactions entered into pursuant to this Emission Allowance
Schedule, provided that, in case of any conflict

1

--------------------------------------------------------------------------------


between the Agreement and this Emission Allowance Schedule, this Emission
Allowance Schedule shall govern (provided that Section 2.3 of the Agreement
shall apply to this Schedule).

        (e)  The Parties acknowledge that Homer City may at any time demand that
legal title to Emissions Allowances held by EMMT in the Homer City Hedge
Portfolio be transferred to Homer City, except to the extent such Emissions
Allowances have been committed pursuant to a Transaction.

        1.2    Transaction Procedures and Information.    

        (a)  Homer City shall promptly deliver to EMMT all material information
related to its Emission Allowances and Emission Allowance requirements. Homer
City shall further notify EMMT of any regulatory or third party actions that
could reasonably affect such Emission Allowances or Emission Allowance
requirements.

        (b)  The transaction price ("Transaction Price"), quantity ("Transaction
Quantity"), the date on which the Allowance Transfer Form with respect to the
Emission Allowance must be submitted to the EPA ("Delivery Date"), type of
Emission Allowance, Vintage Year, of Emission Allowances purchased or sold by
EMMT and Homer City under this Agreement, and the terms and conditions of any
financial transaction entered into under this Agreement, shall be established in
a Back-to-Back Transaction between EMMT and an unrelated third party (except for
Disclosed Agent Transactions). Each Emission Allowance Transaction hereunder
shall be designated by EMMT as a "hedge transaction" in EMMT's Energy Trading
System or other applicable software at or before the execution of its
corresponding Back-to-Back Transaction (except for Disclosed Agent Transactions,
which shall be designated at the time of such Transaction), and shall be
subsequently evidenced by a written notice (a "Transaction Notice") from EMMT
that includes reasonable detail of such Transaction, including the Transaction
Price, Transaction Quantity, and Delivery Date. Such notice may be provided
(i) in a monthly accounting journal entry; or (ii) in such other form as agreed
by the Parties in writing.

        (c)  Transactions under this Schedule C are deemed effective upon the
execution of the corresponding Back-to-Back Transaction or Disclosed Agent
Transaction.

        (d)  The Parties acknowledge that Homer City may from time to time
notify the EPA that it has transferred Emission Allowances to EMMT, and that
these notices constitute a transfer of legal title of the Emission Allowances
from Homer City to EMMT, but such Emission Allowances shall be held by EMMT for
Homer City's benefit in the Homer City Hedge Portfolio pending their further
disposition, and Homer City retains the economic benefit to such Emission
Allowances until such further disposition.


ARTICLE II
OBLIGATIONS OF THE PARTIES


        2.1    Transfer Procedures.    The Parties shall develop procedures for
coordinating the transfer of Emission Allowances pursuant to this Emission
Allowance Schedule.

        2.2    Failure to Deliver.    

        (a)  In Disclosed Agent Transactions, Homer City shall reimburse EMMT
for any charges, penalties or damages EMMT incurs as a result of Homer City's
failure to deliver the Transaction Quantity to, or receive the Transaction
Quantity from, such third parties.

        (b)  In Transactions other than Disclosed Agent Transactions, in which
Emission Allowances shall be transferred through the Homer City Hedge Portfolio,
it is anticipated that the Homer City Hedge Portfolio will be either the Buyer
or the Seller. If the Homer City Hedge Portfolio is the Seller, since EMMT
controls the Homer City Hedge Portfolio, no damages will be owing from Homer
City to EMMT for any failure of Seller to deliver the Transaction Quantity. If
the Homer City Hedge Portfolio is the Buyer, if Seller fails to deliver all or
part of the Transaction Quantity, Seller shall pay Buyer for each part of the
Transaction Quantity not delivered an amount equal to the positive difference,
if any,

2

--------------------------------------------------------------------------------


between (x) the price at which Buyer, acting in a commercially reasonable
manner, actually purchases substitute Emission Allowances not delivered by
Seller multiplied by the amount of such substitute Emission Allowances, minus
(y) the amount Buyer would have paid Seller for such Emission Allowances which
are replaced by Buyer had such Emission Allowances been delivered by Seller.

        (c)  Payments pursuant to Section 2.2 shall be due and payable by Seller
according to the payment terms in Section 3.1 of the Agreement.


ARTICLE III
PRICING AND PAYMENT


        3.1    Price and Reimbursement.    

        (a)  For sales by the Homer City Hedge Portfolio to EMMT (pursuant to
Back to Back Transactions), EMMT shall pay Homer City the Transaction Price for
the Transaction Quantity less the Reimbursements (as defined herein). For sales
by EMMT (pursuant to Back to Back Transactions) to the Homer City Hedge
Portfolio, Homer City shall pay EMMT the Transaction Price for the Transaction
Quantity plus the Reimbursements. In the case of Disclosed Agent Transactions,
Homer City shall pay EMMT an agency fee equal to the Reimbursements for such
Transaction Quantity.

        (b)  With respect to any Transaction Quantity, the term "Reimbursements"
shall mean (i) $0.25 for each SO2 Emission Allowance in the Transaction Quantity
(provided that such charge shall be payable only in connection with the
execution of a Back-to-Back Transaction; for the sake of clarity, if the
Transaction Price is $0, such charge shall not be payable); (ii) $25.00 for each
NOx Emission Allowance in the Transaction Quantity (provided that such charge
shall be payable only in connection with the execution of a Back-to-Back
Transaction; for the sake of clarity, if the Transaction Price is $0, such
charge shall not be payable); (iii) broker fees incurred with regard to such
Transaction Quantity; (iv) any governmental or regulatory charges incurred with
respect to such Transaction Quantity; and (v) any other out-of-pocket expenses
incurred by EMMT in effectuating the relevant Transaction. Option premia paid to
third parties and directly related to the Transactions shall be charged to Homer
City as Reimbursements. Option premia received from third parties and directly
related to the Transactions shall be paid to Homer City or credited against
amounts owing from Homer City to EMMT.

        (c)  Homer City shall pay for any software and consultant services costs
reasonably allocable to the relevant Transactions, provided that the purchase
price and/or cost to Homer City of such software and consultant services shall
have been previously approved by an Authorized Representative of Homer City.

        (d)  The unrealized results of all financial transactions entered into
pursuant to this Agreement shall not be included in the monthly settlement
between Homer City and EMMT.


ARTICLE IV
DEFINITIONS


        "Allowance" shall mean the authorization from any state that is a
signatory to or subject to the Ozone Transport Commission Memorandum of
Understanding dated September 27, 1994 to emit one ton of nitrogen oxide ("NOx")
(May through September) or the authorization by the Administrator of the
Environmental Protection Agency or any successor agency with similar
jurisdiction ("EPA") to emit one ton of sulfur dioxide ("SO2") under Title IV of
The Clean Air Act Amendments of 1990, as the same may be amended) or
supplemented, or any successor statutes which are the basis for The Federal Air
Pollution Control Program for Sulfur Dioxide Emissions, in the Vintage Year of
issue or in subsequent control periods (subject to restrictions on banked
allowances).

        "Delivery Date" shall have the meaning set forth in Section 1.2.

        "Emission Allowances" shall have the meaning set forth in Section 1.1.

3

--------------------------------------------------------------------------------


        "EPA" shall mean the United States Environmental Protection Agency or
its successor.

        "Homer City Hedge Portfolio" shall mean the portfolio of Emissions
Allowances held by EMMT for the benefit of Homer City, designated as of the date
hereof as "EMMT_Homer_Hedge" in the Nucleus emissions software system.

        "NOx" shall have the meaning set forth in Section 1.1.

        "Reimbursements" shall have the meaning set forth in Section 3.1(b).

        "SO2" shall have the meaning set forth in Section 1.1.

        "Vintage Year" means the first period during which the Emissions
Allowances may be utilized, as further described in the Ozone Transport
Commission Memorandum of Understanding dated September 27, 1994 (pertaining to
NOx) and Title IV of the Clean Air Act Amendments of 1990 (as the same may be
amended or supplemented) or any successor statutes which are the basis for the
Federal Air Pollution Control Program for Sulfur Dioxide Emissions (pertaining
to SO2).


ARTICLE V
ADDITIONAL EVENTS OF DEFAULT


        5.1    Events of Default.    In addition to the Events of Default stated
in the Agreement, it shall be an Event of Default by EMMT if:

        (a)  EMMT (i) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes a corporate or other
action for the purpose of any of the foregoing; or

        (b)  A court or governmental authority of competent jurisdiction enters
an order appointing, without consent by the party subject thereof, a custodian,
receiver, trustee or other officer with similar powers with respect to EMMT or
with respect to any substantial part of its property, or constituting an order
for relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law or any jurisdiction, or ordering the dissolution, winding-up
or liquidation of EMMT, or any such petition shall be filed against EMMT and
such petition shall not be dismissed within 60 days.

        5.2    Remedies.    If an Event of Default as described in Section 5.1
of this Schedule C shall have occurred and be continuing, this Schedule C shall
immediately terminate, and all rights of EMMT and obligations of Homer City
under this Schedule C shall cease. EMMT shall pay upon demand all costs,
expenses, losses, expenditures and damages (including, without limitation,
reasonable attorneys' fees) incurred by or on behalf of Homer City in connection
with such an Event of Default, together with interest thereon at the Interest
Rate from the date of the Event of Default; furthermore, Homer City shall retain
all rights and remedies available at law, equity or otherwise. In addition, EMMT
hereby grants to Homer City a first priority security interest in EMMT's legal
title to the Emissions Allowances and any other assets held by EMMT in the Homer
City Hedge Portfolio, including all Emissions Allowances and other assets
residing therein from time to time (but not to Emissions Allowances and other
assets transferred from the Homer City Hedge Portfolio either to the EMMT
Proprietary Portfolio (as defined in, and pursuant to, the Master Emissions
Allowances Purchase and Sale Agreement dated as of October 31, 2002) or to a
third party pursuant to this Schedule C, and EMMT agrees to execute reasonably
acceptable documentation supporting this security interest. If an Event of
Default by EMMT shall have occurred and be continuing, Homer City shall have the
right but not the obligation to foreclose on the security interest granted by
EMMT in EMMT's legal title to the Emissions Allowances and any other assets held
by EMMT in the Homer City Hedge Portfolio.

4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereto have caused this Emission
Allowance Schedule to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

EME HOMER CITY GENERATION L.P.,
a Pennsylvania limited partnership

By: MISSION ENERGY WESTSIDE, INC.
            as General Partner

By: /s/ John Finneran
Name: John Finneran
Title: Vice President

EDISON MISSION MARKETING & TRADING, INC.,
a California corporation, on behalf of itself, and as holder
of legal title to the Homer City Hedge Portfolio

By: /s/ Paul Jacob
Name: Paul Jacob
Title: President

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.33



MASTER PURCHASE, SALE AND SERVICES AGREEMENT
ARTICLE I SCOPE OF AGREEMENT
ARTICLE II OBLIGATIONS OF THE PARTIES; TITLE
ARTICLE III PRICING AND PAYMENT
ARTICLE IV EVENTS OF DEFAULT
ARTICLE V INDEMNITY
ARTICLE VI DEFINITIONS
ARTICLE VII MISCELLANEOUS
ANNEX I
SCHEDULE A TO MASTER PURCHASE, SALE AND SERVICES AGREEMENT (ENERGY PURCHASE AND
SALE SCHEDULE)
ARTICLE 1 SCOPE OF AGREEMENT
ARTICLE II OBLIGATIONS OF THE PARTIES; TITLE
ARTICLE III PRICING AND PAYMENT
ARTICLE IV DEFINITIONS
SCHEDULE B TO MASTER PURCHASE, SALE AND SERVICES AGREEMENT (FUEL OIL PURCHASE
AND SALE SCHEDULE)
ARTICLE 1 SCOPE OF AGREEMENT
ARTICLE II OBLIGATIONS OF THE PARTIES
ARTICLE III PRICING AND PAYMENT
ARTICLE IV DEFINITIONS
SCHEDULE C TO MASTER PURCHASE, SALE AND SERVICES AGREEMENT (EMISSION ALLOWANCE
PURCHASE AND SALE SCHEDULE)
ARTICLE I SCOPE OF AGREEMENT
ARTICLE II OBLIGATIONS OF THE PARTIES
ARTICLE III PRICING AND PAYMENT
ARTICLE IV DEFINITIONS
ARTICLE V ADDITIONAL EVENTS OF DEFAULT
